ORDER
PER CURIAM.
The Board on Professional Responsibility recommends a 60-day suspension against respondent Stephen L. Shelnutt. The recommendation is based upon respondent’s misconduct in the District of Columbia (District of Columbia matter) as well as his misconduct in Virginia (Virginia matter). The Board urges us to apply reciprocal discipline in the Virginia matter because the Fifth District Committee of the Virginia State Bar issued respondent a Public Reprimand with Terms. That sanction pertained to respondent’s improper appearance before the United States District Court for the Eastern District of Virginia at a time when he was not a member in good standing of the Virginia State Bar.
After the Board filed its Report and Recommendation, however, the Virginia Deputy Bar Counsel issued to respondent a notice of show cause hearing to be held on May 13, 1997. The Virginia State Bar is providing respondent with “the opportunity to show cause why the alternative disposition of a certification to the Virginia State Bar Disciplinary Board should not be imposed upon [him] for [his] failure to fulfill the terms imposed” by the Virginia District Committee.
We conclude that Virginia’s sanctions in the Virginia matter have not yet ripened into a final order because respondent’s case remains a live dispute still pending before the *90Virginia State Bar.1 The applicability of reciprocal discipline in the Virginia matter is therefore a premature question. It is therefore
ORDERED that the case is remanded to the Board on Professional Responsibility, it is
FURTHER ORDERED that the Board issue a revised recommendation on the Virginia matter after the Virginia proceedings become final, and it is
FURTHER ORDERED that the Board make a recommendation on the District of Columbia matter either separately or in conjunction with the Virginia matter.

. The dismissal of respondent’s request for relief in the United States District Court for the District of Columbia does not alter this conclusion.